DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,079,081.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11-20 of the present application are anticipated by claims 11-20 of U.S. 11,079,081.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, in line 1, Applicant recites “a first fixing slot”, then in lines 2-3 again recites “a first fixing slot”.  Are these the same first fixing slots, or different first fixing slots?  For examination purposes, Examiner treats them as the same elements.  Appropriate correction is required.   
Additionally, in line 2, Applicant recites the "the light body".  There is insufficient antecedent basis for this limitation in the claim.  Similarly, in line 6, Applicant recites “the second fixing slot”.  There is insufficient antecedent basis for this limitation in the claim.
Moreover, Examiner finds Applicant’s designations of the various surfaces confusing, vague and generally unclear.  For example, Applicant recites in lines 3-4 that one side of the first fixing slot forms “a first accommodating surface” which is designated by the numeral 5 in at least Figure 4 of Applicant’s drawings.  Figure 4 appears to designate the first accommodating surface 5 as a bottom surface of the first slot (see Figure 4).  However, Applicant recites in lines 4-5 that “one side of the first accommodating surface forms a first abutting surface”, and further recites that “the top of the first accommodating surface forms a second abutting surface”.  So what exactly is the “first accommodating surface”?  Is it all of the surfaces of the first slot, or just the bottom surface?  Applicant appears to be reciting that the first accommodating surface has different “sides” that form the first and second abutting surfaces.  Examiner asks 
Similarly, Applicant recites in lines 6-7 that the one side of the second fixing slot forms “a second accommodating surface” which is designated by the numeral 8 in at least Figure 5 of Applicant’s drawings.  Figure 4 appears to designate the second accommodating surface 8 as the bottom surface of the second slot (see Figure 5).  However, Applicant recites in lines 7-9 that “one side of the second accommodating surface forms a third accommodating surface”, and further recites that “the other side of the second accommodating surface forms a third abutting surface”, and then recites that “the top of the second accommodating surface forms a fourth abutting surface’.  Again, what exactly is the “second accommodating surface”?  Is it all of the surfaces of the second slot, or just the bottom surface? Applicant appears to be reciting that the second accommodating surface has different “sides” that form the first and second abutting surfaces.  Examiner asks Applicant to please clarify and explain the various “surfaces” or amend the claims and/or drawings accordingly.  
Finally, Applicant designates the third accommodating surface by the numeral 9 (see Figure 5), which appears pointed at a back surface of the first slot.  It is unclear to Examiner how the second snap-in plate can “pass through” this back surface as recited in lines 17-18.  Examiner again asks Applicant for explanation/clarification.  Claims 12-20 are rejected based on their dependency on claim 11.
Additionally, claims 12 and 20 are directly or indirectly dependent on canceled claim 10.  Examiner suggests amending claims 12 and 20 to be dependent on claim 11, or something similar.  Moreover, in claim 16, Applicant recites in line 2 “the bottom 
Additionally regarding claim 20, Applicant recites “the fixture” in line 5.  There is insufficient antecedent basis for this limitation in the claim.  In line 6, Applicant recites “the electric wire”.  There is insufficient antecedent basis for this limitation in the claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-12 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boulanger et al (US 2020/0080709).
Regarding claim 11, as best understood by Examiner, Boulanger discloses a panel light mounting structure comprising: a first fixing slot (72,58a) disposed on the back of a light body and a mounting bracket 14 matching and snap-connected with the first fixing slot; wherein one side of the first fixing slot (72,58a) faces the mounting bracket 14 and forms a first accommodating surface (surfaces formed by 58a), and one side of the first accommodating surface forms a first abutting surface (surface at 124a, see Figure 9), and the top of the first accommodating surface forms a second abutting surface 110a; and one side of a second fixing slot (72,58b) faces the mounting bracket 14 and forms a second accommodating surface (surfaces formed by 58b), wherein one side of the second accommodating surface forms a third accommodating surface (top of 62b to accommodate fasteners to attach to plate 30), and the other side of the second accommodating surface forms a third abutting surface (surface at 124b), and the top of the second accommodating surface forms a fourth abutting surface (110b); wherein the mounting bracket 14 comprises a bottom plate, a first bent plate 56a and a second bent plate 56b formed by bending both ends of the bottom plate at a bending angle of approximately 90 degrees, respectively, and a first snap-in plate (lower portion of 56a including portions 98a,104a,102a) and a second snap-in plate (lower portion of 56b including portions 98b,104b,102b)), which are formed by extending the first bent plate and the second bent plate laterally outward, respectively; wherein the first snap-in plate passes through the first accommodating surface and slides into the first fixing slot, and simultaneously passes through the first abutting surface and the second abutting surface and snap-connects with the matching first fixing slot, the second snap-in plate passes through the second accommodating surface and the third accommodating surface and slides into the second fixing slot, and simultaneously passes through the third abutting surface and the 
Regarding claim 12, for examination purposes Examiner treats the claim as dependent on claim 11 (rather than canceled claim 10), the width of the first fixing slot in Boulanger is double or equal to the width of the second fixing slot, the width of the first snap-in plate and the second snap-in plate is smaller or equal to the width of the second fixing slot respectively, and the other side of the first accommodating surface forms the fifth abutting surface (surface of 128a, see Figure 9).  
Regarding claim 19, Boulanger discloses a panel light wherein the panel light comprises a panel light body 12 and a panel light mounting structure 14 disposed on the back of the panel light body according to claim 11 (see at least Figures 1-9 and paragraphs [0029]-[0055]).  
Regarding claim 20, for examination purposes Examiner treats the claim as dependent on claim 11 (rather than canceled claim 10), and the claim is dependent on claim 11 which is an apparatus claim, thus Applicant appears to be improperly joining different statutory categories of invention (apparatus and method).  Examiner notes, however, that the apparatus in Boulanger is inherently capable of achieving the steps recited in claim 20 (see at least Figures 1-9 and paragraphs [0029]-[0055]).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P GRAMLING whose telephone number is (571)272-9082. The examiner can normally be reached Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P GRAMLING/Primary Examiner, Art Unit 2875